Title: To George Washington from William Heath, 28 December 1780
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Garrison West Point Decr 28th 1780
                        
                        I was honored with yours of the 25th; have ordered two Detachments, each to consist of one Captain, two
                            Subalterns, three Sergeants Drum & Fife & fifty rank & File to garrison Verplanks & Stony
                            points; the former I have given to Capn Sumner of the Massachusetts Line; the latter to be a picked Captain from the
                            Connecticutt Line, have given each very particular written Instructions—have desired Colonel Livingston, to put the Non
                            Commissioned Officers & Soldiers, of the two regiments in motion, to join their respective Lines. There are some
                            Commissioned Officers who are arranged, who will conduct them; have also desired an accurate Return of the names, and rank
                            of the Officers on the day of dissolution, to be transmitted to Head Quarters, agreeable to your directions.
                        I have heard nothing from Captain Mechim respecting the road, you were pleased to advertise me he was
                            directed to mark as soon as he reports it to be done, Parties shall be immediately ordered to work on it.
                        I have been paying attention to the Forrageing below—Colonel Hughs still remains at Albany; I have sent for
                            Major Campbell his Assistant at the Village; he informs me there will be much difficulty in procuring Teams, and if it
                            were practicable, just at this time from the deepness of the roads it would not be the most advantageous, as the loads
                            would be but trifeling and the fatigue to the Teams very great with respect to the water Craft he informs me it was very
                            uncertain I have directed him to make every exertion in his power in every way & manner to get forrage off, and to
                            Colonel Hull to afford such protection & assistance as may be necessary.
                        Colonel Hull wrote me yesterday that he should have all the Teams in that Quarter collected at Pines Bridge
                            at sunrise this morning and properly covered for a forrage he also informs me, that from the best intelligence, he has
                            been able to obtain, the Fleet has not sailed from New York.
                        If the Q. M. General cannot devise some way & means of quickening the supplies of Flour Salt
                                &c. we shall inevitably suffer we cannot keep two days allowance of the former on hand; of
                            the latter, there is not a sufficiency to secure the meat. I have the honor to be with the greatest respect, Your
                            Excellencys Most Obedient Servant
                        
                            W. Heath
                        
                        
                            P.S. Captn Watson who has been a Prisoner on Long Island which place he left a week since, this moment
                                arrived here. He informs me the Fleet sailed on the day he came away between forty & fifty sail: the
                                Transports chiefly large Ships: their destination variously conjectured.
                        
                        
                            W.H.
                        
                    